ORDER
PER CURIAM.
Martha D. Behnen appeals from the trial court’s judgment granting David H. Behnen’s (Husband) motion to modify the parties’ dissolution decree as to maintenance and reducing Husband’s maintenance obligation from $10,000 monthly to $5,000 monthly. Husband cross appeals, claiming the trial court erred in failing to terminate his maintenance obligation. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).